625 F.2d 754
32 Fair Empl.Prac.Cas.  1833
Ann M. McKENZIE, Plaintiff-Appellant,v.Howard H. CALLOWAY, Robert E. Hampton, Jayne B. Spain, andL. J. Andolsek, in their official capacities,Defendants-Appellees.
No. 78-1493.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1980.

1
Appeal from Eastern District of Michigan, S.D. at Detroit.


2
Clyde W. McKenzie, Birmingham, Mich., Fred W. Gerow, Plunkett, Cooney, Rutt, Watters, Stanczyk & Pedersen, Southfield, Mich., for plaintiff-appellant.


3
James K. Robinson, U. S. Atty., L. Michael Wicks, Asst. U. S. Atty., Detroit, Mich., for defendants-appellees.


4
Before CELEBREZZE and KENNEDY, Circuit Judges, and SILER, District Judge.*

ORDER

5
Plaintiff appeals the District Court's grant of the defendants' motion for summary judgment as to counts I and II of her complaint, and the dismissal of Count III.  Upon consideration of the briefs and oral arguments of counsel together with the record on appeal, the Court concludes that the decision of the District Court is correct.


6
Accordingly, the judgment is affirmed for the reasons set forth in the District Court's opinion, which is reported at 456 F.Supp. 590 (E.D.Mich.1978).